DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Bisani et al. (US #2015/0095026) in view of Xu et al. (CN #109272989 A) further in view of Howard et al. (US #2019/0035390) and further in view of Chen et al. (US Patent #9930448) teaches a speech recognition method, performed by an electronic device, the method comprising:
receiving an audio signal obtained by a microphone array;
performing a beamforming processing on the audio signal in a plurality of target directions to obtain a plurality of beam signals by a plurality of beamformers;
performing a speech recognition on each of the plurality of beam signals to obtain a plurality of speech recognition results corresponding to the plurality of beam signals; and
determining a speech recognition result of the audio signal based on the plurality of speech recognition results of the plurality of beam signals.


wherein the performing the speech recognition on each of the plurality of beam signals further comprises:
respectively inputting the plurality of beam signals into corresponding speech recognition models; and
performing the speech recognition on the plurality of beam signals using the speech recognition models in parallel to obtain the plurality of speech recognition results of the plurality of beam signals, and
wherein the plurality of beamformers are divided into one or more groups, each of the one or more groups corresponding to each of the speech recognition models.

These limitations, in combination with the remaining limitations of independent claims 1, 9, and 20 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651